                Case 3:19-cv-06039-RAJ Document 18 Filed 04/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE

10   MICHAEL J,                                          Civil No. 3:19-CV-06039-RAJ

11            Plaintiff,

12            vs.                                         PROPOSED ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the case be REVERSED and
     REMANDED for further administrative proceedings pursuant to sentence four of 42 U.S.C. §
16
     405(g). On remand, the Appeals Council will remand the case to an administrative law judge
17   (ALJ), who shall update the medical records, offer Plaintiff the opportunity for a hearing, and

18   issue a new decision. The ALJ shall also:
        •     obtain a neuropsychological consultative examination;
19      •     reevaluate whether the severity of Plaintiff’s impairments meet or medically equal the
              severity of a listed impairment with the assistance of medical expert testimony;
20
        •     re-evaluate the opinion evidence of record, including the opinions of Miller Garrison,
              Ph.D. and Felicia Mueller, Psy.D., and provide specific reasoning for the weight given to
21
              opinion evidence, discussing the evidentiary basis for conclusions;
        •     re-evaluate Plaintiff’s alleged symptoms;
22
        •     reassess Plaintiff’s maximum residual functional capacity;
23      •     further evaluate whether Plaintiff could perform his past relevant work; and, if warranted
              by the expanded record, obtain supplemental vocational expert evidence to clarify the
24            effect of the assessed limitations on Plaintiff’s ability to perform other work in the
              national economy.
     Page 1         ORDER - [3:19-CV-06039-RAJ]
                Case 3:19-cv-06039-RAJ Document 18 Filed 04/21/20 Page 2 of 2


 1

 2            The parties agree that reasonable attorney fees will be awarded under the Equal Access to

 3   Justice Act, 28 U.S.C. § 2412, upon proper request to the Court.

 4            DATED this 21st day of April, 2020.

 5

 6
                                                          A
                                                          The Honorable Richard A. Jones
 7                                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:19-CV-06039-RAJ]
